{¶ 41} While I concur with the majority that the judgment of the trial court should be affirmed, I write separately to explain my reasons.
 {¶ 42} With regard to the first assignment of error, I agree with the trial court's conclusion that, once a case is concluded by virtue of settlement, waiver or adjudication, res judicata precludes further action and prohibits ODJFS from collecting additional funds from providers. Although I do not believe that adjudication always requires a final fiscal audit, I also do not believe that the trial court's final judgment imposes that requirement, as the court's judgment expressly takes into consideration the different methodology used to obtain finality under the current prospective system.  I would overrule appellants' first assignment of error on that basis. *Page 422 
 {¶ 43} As to their second assignment of error, I note that appellants have cited no authority that would support their argument that ODJFS is entitled to avoid finality by unilaterally reserving some issues for future adjudication.  In support of this assignment of error, appellants rely exclusively upon "The Washington D," The Washington Nursing Home v. Ohio State Dept. of Human Serv. (June 14, 2001), Franklin App. No. 00AP-939. Washington D is inapposite, however, as that case involved the voluntary waiver by a nursing home provider of its right to adjudicate some, but not all, issues pertaining to an audit period.  The instant judgment, by contrast, does not undermine a provider's right to waive adjudication on some issues.  Indeed, the trial court acknowledged that finality can be the result of adjudication, settlement or waiver.  I would therefore overrule appellants' second assignment of error.
 {¶ 44} With regard to appellants' third assignment of error, I do not believe that the alleged conflict between the trial court's May 29, 2001 decision and its July 19, 2001 judgment entry raises an issue of fact that would preclude resolution by summary judgment.  Because I agree, as a matter of law, with the trial court's conclusion that appellants are not entitled to retain amounts collected which relate to a closed or settled audit period, I would overrule appellants' third assignment of error.